Citation Nr: 1034869	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  05-15 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from August 1989 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California; the 
case is currently under the jurisdiction of the Los Angeles, 
California, RO.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities do not result in 
loss of use of both lower extremities or either lower extremity 
and do not preclude locomotion without an assistive device or 
brace, although the Veteran customarily uses assistive devices 
when outside the home.

2.  The Veteran is not blind or in a nursing home.

3.  Despite her disabilities, the Veteran is able and competent 
to perform her activities of daily living and protect herself 
from hazards in the environment without regular assistance from 
another person.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need 
for aid and attendance are not met.  38 U.S.C.A. §§ 1114(l), 
1114(s) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350, 3.352(a) 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% "based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. Cir. 2009).

Complete notice was sent in May 2005 and June 2008 letters and 
the claim was readjudicated in an October 2008 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records and Social Security 
Administration (SSA) records, assisted the appellant in obtaining 
evidence, afforded the appellant physical examinations, obtained 
medical opinions as to the etiology and severity of disabilities, 
and afforded the appellant the opportunity to give testimony 
before the Board although she did not report for a scheduled 
hearing.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Legal Criteria

Compensation at the aid and attendance rate is payable when the 
veteran, due to service-connected disability, has suffered the 
anatomical loss or loss of use of both feet or one hand and one 
foot, or is blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Determinations as to 
the need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making such 
determinations, consideration is given to such conditions as: 
inability of the claimant to dress or undress himself/herself or 
to keep himself/herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the claimant 
to feed himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend to 
the wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from the hazards or dangers inherent in his/her daily 
environment.  "Bedridden" will be a proper basis for the 
determination, and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.   It is not required that all of the disabling 
conditions enumerated above be found to exist before a favorable 
rating may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in connection 
with his/her condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant need.  
38 C.F.R. § 3.352(a).
Analysis

The Veteran contends that she is entitled to special monthly 
compensation based on the need for the aid and attendance of 
another person due to her service connected disabilities.

The Veteran is service connected for:  bipolar affective 
disorder, rated 100 percent disabling; lumbar radiculopathy, 
right and left sided lumbar facet dysfunction, and bilateral 
sacroiliac joint dysfunction associated with left anterior 
cruciate ligament laxity with chondromalacia patella status post 
reconstruction arthroscopic with allograft and open 
reconstruction of lateral collateral ligament complex, rated 40 
percent; migraine headaches with syncope, rated 10 percent; and 
left anterior cruciate ligament laxity with chondromalacia 
patella status post reconstruction arthroscopic with allograft 
and open reconstruction of lateral collateral ligament complex, 
rated 10 percent.  

On an SSA function report submitted by the Veteran in August 
2004, she reported that she lived with her son, that she was able 
to dress and bathe herself (though she bathed infrequently), 
could prepare food and feed herself, used the toilet by herself, 
and was able to drive a car.  A physical residual functional 
capacity assessment dated in September 2004 found  no postural 
limitations or visual limitations.

On a March 2005 VA examination, the Veteran reported that her 
knee pain required her to take bed rest almost weekly for two to 
four days.  She walked with a limp and used a cane.  Her migraine 
headaches occurred once every 10 days and required her to stay in 
bed for 12 to 18 hours.  

On a July 2006 VA examination, the Veteran reported that she was 
not permanently bedridden and not currently hospitalized.  She 
spent her days watching television and playing video games.  The 
Veteran reported that she had a friend that helped her around the 
house, but that she did not ask her friend to assist her with 
bathing; the Veteran managed to bathe herself, but sometimes only 
once every 10-14 days.  There was no frequent need for assistance 
in adjusting an orthopedic or prosthetic appliance.  The Veteran 
did not have significant loss of visual acuity and her best 
corrected vision was not 5/200 or worse in both eyes.  The 
Veteran was in a wheelchair and unable to walk without a cane.  
She was able to walk without assistance within her home but 
needed a wheelchair outside the home.  The examiner described the 
following effects of the service connected disabilities on the 
Veteran's daily activities:  chores, severe; shopping, moderate; 
exercise, prevents; sports, prevents; recreation, severe; 
travelling, moderate; feeding, none; bathing, moderate; dressing, 
mild; toileting, mild; and grooming, none.

The Veteran has not alleged and the record does not demonstrate 
she meets the criteria of blindness, or near blindness, in both 
eyes.  None of the records provide specific visual acuity 
findings of the eyes; however, the records also do not note any 
significant impaired vision.  Additionally, as the Veteran 
reported that she lives at home, she does not meet the criteria 
of confinement to a nursing home due to mental or physical 
incapacity.  

The record demonstrates that the Veteran is able to perform 
activities of daily living, and does not require assistance to 
dress, maintain personal hygiene, to keep herself ordinarily 
clean and presentable, or to perform personal functions.  
Although the Veteran would benefit nutritionally from assistance 
with meal preparation, this fact does not render the Veteran so 
helpless and to be in need of regular aid and attendance.  The 
medical records did not include any physician ordered period of 
bed rest.  The Board acknowledges that the regulation does not 
require that all of the disabling conditions enumerated exist 
before a favorable determination may be made.  Turco v. Brown, 9 
Vet. App. 222 (1996).  However, no VA or private provider has 
opined that the Veteran has a factual need for aid and attendance 
by another person, and the Veteran's appearance at VA 
examinations establishes that, while the Veteran clearly benefits 
from some assistance, she does not meet the criteria for 
additional compensation based on the need for regular aid and 
attendance.  





ORDER

Special monthly compensation based on the need for regular aid 
and attendance is denied.  



____________________________________________
Leonard Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


